NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-2648
                                       __________

                                  GURPREET SINGH,
                                               Appellant

                                             v.

                          WARDEN BERGEN COUNTY JAIL
                       ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                         (D.C. Civil Action No. 2:21-cv-00047)
                      District Judge: Honorable Susan D. Wigenton
                      ____________________________________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                     July 1, 2022

                Before: KRAUSE, BIBAS and SCIRICA, Circuit Judges

                           (Opinion filed September 20, 2022)
                                      ___________

                                        OPINION*
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Appellant Gurpreet Singh is a native of India who is subject to a final order of

removal to that country. He appeals from the District Court’s August 9, 2021 order

denying his 28 U.S.C. § 2241 petition, which challenged his then-ongoing immigration

detention.

       In June 2022, Immigration and Customs Enforcement (“ICE”) released Singh

from detention based on its determination that “[c]urrently, there is no significant

likelihood that [Singh] will be removed in the reasonably foreseeable future, despite the

Service’s and [Singh’s] efforts to effect removal.” 3d Cir. Docket # 26-2, at 4; see

Zadvydas v. Davis, 533 U.S. 678, 701 (2001) (“[A]n alien may be held in confinement

[pursuant to 8 U.S.C. § 1231(a)(6)] until it has been determined that there is no

significant likelihood of removal in the reasonably foreseeable future.”). In light of this

development, this appeal is now moot, and we will dismiss it on that basis. See Djadju v.

Vega, 32 F.4th 1102, 1105-09 (11th Cir. 2022); Riley v. INS, 310 F.3d 1253, 1256-57

(10th Cir. 2002); see also Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d

Cir. 1996) (“If developments occur during the course of adjudication that eliminate a

plaintiff’s personal stake in the outcome of a suit or prevent a court from being able to

grant the requested relief, the case must be dismissed as moot.”).1



1
 Although Singh fears that ICE will unlawfully detain him in the future, that fear is
based merely on speculation. See generally Bridge v. U.S. Parole Comm’n, 981 F.2d 97,
106 (3d Cir. 1992) (“Government officials are presumed to act in good faith.”).
                                           2